 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC ANDERSON,                                       No. 2:17-cv-1244 KJM DB P
12                             Plaintiff,
13              v.                                         ORDER
14    B. MENDOZA, et al.,
15                             Defendants.
16

17             Plaintiff has requested an extension of time to file objections to the pending findings and

18   recommendations pursuant to the court’s order of December 12, 2018. Good cause appearing, IT

19   IS HEREBY ORDERED that:

20             1. Plaintiff’s motion for an extension of time (ECF No. 23) is granted; and

21             2. Plaintiff is granted sixty days from the date of this order in which to file objections.

22   Dated: January 8, 2019

23

24

25
     DLB:12
26   DLB:1/Orders/Prisoner/Habeas/ande1244.36obj

27

28
